              Case
              Case 2:20-cv-01244-NJK
                   2:20-cv-01244-NJK Document
                                     Document 15
                                              13 Filed
                                                 Filed 09/11/20
                                                       09/10/20 Page
                                                                Page 1
                                                                     1 of
                                                                       of 4
                                                                          5




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     TAMMY MICHELLE FRANCHIA,                        )
11                                                   )
            Plaintiff,                               )
12                                                   ) Case No.: 2:20-cv--01244-NJK
                    v.                               )
13                                                   )
     ANDREW SAUL,                                    ) ORDER
                                                       UNOPPOSED      MOTION
                                                               GRANTING        FOR EXTENSION
                                                                             UNOPPOSED
14   Commissioner of Social Security,                ) MOTION
                                                       OF TIME (FIRST    REQUEST) OF TIME
                                                                 FOR EXTENSION
                                                     )
15          Defendant.                               )
                                                     )
16

17
            Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
18
     through his undersigned attorneys, hereby moves for a 62-day extension of time to file Defendant’s
19
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s
20
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed
21
     by September 15, 2020.
22
            Defendant makes this request in good faith and for good cause, because the eCAR, which
23
     must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The
24 public health emergency pandemic caused by COVID-19 has significantly impacted operations in

25 the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,

26
               Case
               Case 2:20-cv-01244-NJK
                    2:20-cv-01244-NJK Document
                                      Document 15
                                               13 Filed
                                                  Filed 09/11/20
                                                        09/10/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 4
                                                                           5




 1 Virginia, which is responsible for producing the eCAR that must be filed with the Answer, per 42

 2 U.S.C. §§ 405(g) and (h). Prior to the COVID-19 pandemic, to safeguard Personally Identifiable

 3 Information (PII), all hearing recordings, which are part of the administrative record, were
   downloaded onto compact discs and encrypted. OAO securely routed the encrypted discs to a
 4
   private contractor through a daily pickup and delivery service at the Official Duty Station (ODS) in
 5
   Falls Church, Virginia. The private contractor would transcribe the hearing recording and send the
 6
   paper copy of the hearing transcript back to OAO. OAO personnel would then scan the hearing
 7
   transcript into the electronic record or place the hearing transcript in the paper case file. Thereafter,
 8
   OAO personnel would assemble the administrative record in a prescribed order. After the advent of
 9
   COVID-19, the Agency has taken a number of concrete steps to transition its years-old in person
10
   CAR preparation process to a fully virtual one.
11
           As detailed in the attached declarations from Jebby Rasputnis, Executive Director of the
12
   OAO, and Christianne Voegele, Chief of the Court Case Preparation and Review Branch 1, and
13 Acting Chief of the Court Case Preparation and Review Branch 3, of OAO, OAO has been actively

14 pursuing mitigation efforts to allow the remote preparation of administrative records to ensure a

15 continuity of operations. For cases in which the private contractors were already in possession of

16 hearing recordings for transcription, with the assistance of the Office of Acquisitions and Grants

17 (OAG), OAO received approval to receive these transcripts from the private contractors via secured

18 email, e.g., using password protection and redacted Social Security Numbers. In April 2020, OAO

19 began receiving such hearing transcripts from private contractors via secured email.

20          For cases in which OAO had not yet submitted recordings to the private contractors before

21 March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for these
   cases. In May 2020, OAO began encrypting hearing recordings and securely emailing them to the
22
   contractors for transcription. Through the month of May, OAO and the contractors worked to
23
   resolve technical issues that arose, particularly with large files.
24
           As indicated by the Rasputnis declaration, the Commissioner must navigate and overcome
25
   five simultaneous challenges as it transitions the preparation of eCARs from an in-person process to
26


                                                        2
                Case
                Case 2:20-cv-01244-NJK
                     2:20-cv-01244-NJK Document
                                       Document 15
                                                13 Filed
                                                   Filed 09/11/20
                                                         09/10/20 Page
                                                                  Page 3
                                                                       3 of
                                                                         of 4
                                                                            5




 1 a completely virtual one:

 2            1. Obtaining the appropriate technology, subject to Federal purchasing rules;

 3            2. Retraining staff on the new procedures and new technology, which differ quite
     dramatically from the old ones;
 4
              3. Adhering to the Federal government protections for personally identifiable information
 5
     (PII);
 6
              4. Working with outside vendors for transcription services, including obtaining a new
 7
     vendor subject to Federal contracting rules; and
 8
              5. Completing security clearance processes for any new employees and any employees of
 9
     new vendors before allowing access to PII and other sensitive information of the vendors. While
10
     the agency has worked hard to overcome challenges related to this transition, the agency estimates
11
     that it is producing CARs at approximately one-third of the level of production pre-COVID, with
12
     the hopes of increasing that rate over the next several weeks.
13            In March, April, and May 2020, during the initial stages of the pandemic, Defendant
14 requested a 90-day extension when the CAR was unavailable. Now that OAO has regained some

15 capability of producing transcripts, the Commissioner has reduced the length of extension requested

16 to 60 days. In this case, given the volume of pending cases, Defendant requests a 60-day extension

17 in which to respond to the Complaint.

18            OAO has prioritized CAR preparation based on objective factors, such as filing date, and is

19 working diligently to address the backlog of CARS. Out of fairness to all social security claimants,

20 Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for CAR

21 preparation and maintain consistency in the length of extensions granted in social security cases,
   absent a showing of exceptional circumstances. Counsel for Defendant further states that the Office
22
   of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is committed to
23
   filing Answers promptly upon receipt and review of the administrative records.
24
           Given the volume of pending cases, Defendant requests an extension in which to respond to
25
   the Complaint until November 16, 2020 If Defendant is unable to produce the certified
26


                                                        3
              Case
              Case 2:20-cv-01244-NJK
                   2:20-cv-01244-NJK Document
                                     Document 15
                                              13 Filed
                                                 Filed 09/11/20
                                                       09/10/20 Page
                                                                Page 4
                                                                     4 of
                                                                       of 4
                                                                          5




 1 administrative record necessary to file an Answer in accordance with this Order, Defendant shall

 2 request an additional extension prior to the due date.

 3          The undersigned affirms that opposing counsel, does not object to the requested extension.
            WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic
 4
     Certified Administrative Record and Answer to Plaintiff’s Complaint until November 16, 2020
 5

 6

 7
            Dated: September 10, 2020
 8
                                                            Respectfully submitted
 9
                                                            NICHOLAS A. TRUTANICH
10                                                          United States Attorney
11                                                          /s/ Marcelo Illarmo
                                                            MARCELO ILLARMO
12                                                          Special Assistant United States Attorney
13

14                                                          IT IS SO ORDERED:
15
                                                            _________________________________
16                                                          UNITED
                                                            Nancy J. STATES
                                                                     Koppe MAGISTRATE JUDGE
                                                            United States Magistrate Judge
17                                                          DATED:______________________
18                                                          Dated: September 11, 2020

19

20

21

22

23

24

25

26


                                                      4
